Exhibit 10.1

 

BB&T

LOAN AGREEMENT

 

This Loan Agreement (the “Agreement”) is made this 20th day of January, 2012 by
and between BRANCH BANKING AND TRUST COMPANY, a North Carolina banking
corporation (“Bank”), and:

 

Body Central Corp., a Delaware corporation, Body Shop of America, Inc., a
Florida corporation, and Catalogue Ventures, Inc., a Florida corporation
(collectively, “Borrower”), each having its chief executive office at 6225
Powers Avenue, Jacksonville, Florida 32217.

 

The Borrower has applied to Bank for and the Bank has agreed to make, subject to
the terms of this Agreement, the following loan(s) (hereinafter referred to,
singularly or collectively, if more than one, as “Loan”):

 

Line of Credit (“Line of Credit”) in the maximum principal amount not to exceed
Five Million and No/100 Dollars ($5,000,000.00) at any one time outstanding for
the purpose of working capital which shall be evidenced by the Borrower’s
Promissory Note dated on or after the date hereof which shall mature May 5, 2013
(the “Maturity Date”), when the entire unpaid principal balance then outstanding
plus accrued interest thereon shall be paid in full. Prior to maturity or the
occurrence of any Event of Default hereunder and subject to any availability
limitations, as applicable, the Borrower may borrow, repay, and reborrow under
the Line of Credit through maturity. The Line of Credit shall bear interest at
the rate set forth in any such Note evidencing all or any portion of the Line of
Credit, the terms of which are incorporated herein by reference.

 

The promissory note(s) evidencing the Line of Credit is referred to herein as
the “Note(s)” and shall include all extensions, renewals, modifications and
substitutions thereof. The Line of Credit shall be secured by the collateral
described in the security documents described below.

 

Borrower shall have the option at any time prior to the Maturity Date to
increase the Line of Credit (the “Accordion Increase”) by an amount which does
not cause the Loan in the aggregate to exceed Twenty Million Dollars
($20,000,000.00), provided, and on the conditions, that (a) no Default or Event
of Default has occurred and is continuing at the time of such Accordion
Increase, (b) Borrower shall have received approval from Bank for such Accordion
Increase, including, without limitation, adding additional Financial Covenants
to the Loan Agreement, implementation of a borrowing base, and/or monthly or
quarterly monitoring of the Collateral, which approval shall be in Bank’s sole
discretion; (c) the Borrower shall be in pro forma compliance after giving
effect to such Accordion Increase with the Financial Covenants then in effect
and those to be added as a result of the Accordion Increase, if any; (d) Bank
shall have received a satisfactory legal opinion from counsel to the Borrower,
and such other documentation as it deems reasonably necessary to effectuate such
Accordion Increase, and (e) the Accordion Increase shall not have a shorter
maturity or a different Interest Rate than the then existing Line of Credit.

 

Section 1 Conditions Precedent

 

The Bank shall not be obligated to make any disbursement of Loan proceeds until
all of the following conditions have been satisfied by proper evidence,
execution, and/or delivery to the Bank of the following items in addition to
this Agreement, all in form and substance satisfactory to the Bank and the
Bank’s counsel in their sole discretion:

 

USA Patriot Act Verification Information: Information or documentation,
including but not limited to the legal name, address, tax identification number,
driver’s license, and date of birth (if the Borrower is an individual) of the
Borrower sufficient for the Bank to verify the identity of the Borrower in
accordance with the USA Patriot Act. Borrower shall notify Bank promptly of any
change in such information.

 

Note(s): The Note(s) evidencing the Loans(s) duly executed by the Borrower.

 

Security Agreement(s): Security Agreement in which Borrower and any other owner
(a “Debtor”) of personal property collateral shall grant to Bank a first
priority security interest in the personal property specified therein (the
“Collateral”). (If Bank has or will have a security interest in any collateral
which is inferior to the security interest of another creditor, Borrower must
fully disclose to Bank any and all prior security interests, and Bank must
specifically approve any such security interest which will continue during the
Loan.)

 

UCC Financing Statements: Copies of UCC Financing Statements duly filed in
Borrower’s or other owner’s state of incorporation, organization or residence,
and in all jurisdictions necessary, or in the opinion of the Bank desirable, to
perfect the security interests granted in the Security Agreement(s), and
certified copies of Information Requests identifying all previous financing
statements on record for the Borrower or other owner, as appropriate from all
jurisdictions indicating that no security interest has previously been granted
in any of the collateral described in the Security Agreement(s), unless prior
approval has been given by the Bank.

 

Authorization and Certificate: An Authorization and Certificate executed by each
Debtor under which such Debtor authorizes Bank to file a UCC Financing Statement
describing collateral owned by such Debtor.

 

Commitment Fee: A commitment fee (or balance thereof) of $10,000.00 payable to
the Bank on the date of execution of the Loan Documents, unless a schedule
follows: N/A.

 

1

--------------------------------------------------------------------------------


 

Corporate Resolution: A Corporate Resolution, or unanimous written consent, duly
adopted by the Board of Directors of the Borrower authorizing the execution,
delivery, and performance of the Loan Documents on or in a form provided by or
acceptable to Bank.

 

Articles of Incorporation: A copy of the Articles of Incorporation and all other
charter documents of the Borrower, all filed with and certified by the Secretary
of State of the State of the Borrower’s incorporation.

 

By-Laws: A copy of the By-Laws of the Borrower, certified by the Secretary of
the Borrower as to their completeness and accuracy.

 

Certificate of Incumbency: A certificate of the Secretary of the Borrower
certifying the names and true signatures of the officers of the Borrower
authorized to sign the Loan Documents.

 

Certificate of Good Standing: A certification of the Secretary of State (or
other government authority) of the State of the Borrower’s Incorporation or
Organization as to the good standing of the Borrower and its charter documents
on file.

 

Opinion of Counsel: An opinion of counsel for the Borrower satisfactory to the
Bank and the Bank’s counsel.

 

Additional Documents: Receipt by the Bank of other approvals, opinions, or
documents as the Bank may reasonably request.

 

Unused Fee Penalty: Client shall pay the Bank, quarterly in arrears on the last
day of each calendar quarter, an unused fee equal to .20% per annum on the
average daily unused amount of the Credit Commitment for such calendar quarter
calculated on the basis of a year of 360 days for the actual number of days
elapsed. “Unused Amount of the Credit Commitment” means the maximum commitment
amount less any outstanding principal under the Line of Credit.

 

Section 2 Representations and Warranties

 

The Borrower represent and warrant to Bank that:

 

2.01. Financial Statements. The balance sheet of the Borrower and its
subsidiaries, if any, and the related Statements of Income and Retained Earnings
of the Borrower and its subsidiaries, the accompanying footnotes together with
the accountant’s opinion thereon, and all other financial information previously
furnished to the Bank, are true and correct in all material respects and fairly
reflect the financial condition of the Borrower and its subsidiaries as of the
dates thereof, including all contingent liabilities of every type, and the
financial condition of the Borrower and its subsidiaries as stated therein has
not changed materially and adversely since the date thereof.

 

2.02. Name, Capacity and Standing. The Borrower’s exact legal name is correctly
stated in the initial paragraph of the Agreement. If the Borrower is a
corporation, general partnership, limited partnership, limited liability
partnership, or limited liability company, each warrants and represents that it
is duly organized and validly existing under the laws of its respective state of
incorporation or organization; that it and/or its subsidiaries, if any, are duly
qualified and in good standing in every other state in which the nature of their
business shall require such qualification, except where the failure to be so
qualified would not reasonably be expected to have a Material Adverse Effect,
and are each duly authorized by their board of directors, general partners or
member/manager(s), respectively, to enter into and perform the obligations under
the Loan Documents.

 

2.03. No Violation of Other Agreements. The execution of the Loan Documents, and
the performance by the Borrower, by any and all pledgors (whether the Borrower
or other owners of collateral property securing payment of the Loan (hereinafter
sometimes referred to as the “Pledgor”)) will not violate any provision, as
applicable, of its articles of incorporation, by-laws, articles of organization,
operating agreement, agreement of partnership, limited partnership or limited
liability partnership, or, of any law, other agreement, indenture, note, or
other instrument binding upon the Borrower or Pledgor, or give cause for the
acceleration of any of the respective obligations of the Borrower.

 

2.04. Authority. All authority from and approval by any federal, state, or local
governmental body, commission or agency necessary to the making, validity, or
enforceability of this Agreement and the other Loan Documents has been obtained.

 

2.05.Asset Ownership. The Borrower and its Subsidiaries have good title to all
of the properties and assets reflected on the balance sheets and financial
statements furnished to the Bank, and all such properties and assets are free
and clear of mortgages, deeds of trust, pledges, liens, and all other
encumbrances except as otherwise disclosed by such financial statements.

 

2.06.Discharge of Liens and Taxes. The Borrower and its subsidiaries, if any,
and each Guarantor have filed, paid, and/or discharged all taxes or other claims
which may become a lien on any of their respective properties or assets,
excepting to the extent that such items are being appropriately contested in
good faith and for which an adequate reserve (in an amount required by GAAP) for
the payment thereof is being maintained.

 

2.07.Regulations U and X. None of the Loan proceeds shall be used directly or
indirectly for the purpose of purchasing or carrying any margin stock in
violation of the provisions of Regulation U and Regulation X of the Board of
Governors of the Federal Reserve System.

 

2.08.ERISA. Each employee benefit plan, as defined by the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), maintained by the Borrower or
by any subsidiary of the Borrower meets, as of the date hereof,

 

2

--------------------------------------------------------------------------------


 

the minimum funding standards of Section 302 of ERISA, all applicable
requirements of ERISA and of the Internal Revenue Code of 1986, as amended, and
no “Reportable Event” nor “Prohibited Transaction” (as defined by ERISA) has
occurred with respect to any such plan.

 

2.09.Litigation. There is no claim, action, suit or proceeding pending,
threatened or, to Borrower’s knowledge, reasonably anticipated before any court,
commission, administrative agency, whether State or Federal, or arbitration
which would reasonably be expected to have a Material Adverse Effect.

 

2.10.Other Agreements. The representations and warranties made by Borrower to
Bank in the other Loan Documents are true and correct in all material respects
on the date hereof.

 

2.11.Binding and Enforceable. The Loan Documents, when executed, shall
constitute valid and binding obligations of the Borrower and Guarantors
respectively, the execution of such Loan Documents has been duly authorized by
the parties thereto, and are enforceable in accordance with their terms, except
as may be limited by bankruptcy, insolvency, moratorium, or similar laws
affecting creditors’ rights generally.

 

2.12.Commercial Purpose. The Loan(s) are not “consumer transactions”, as defined
in the Florida Uniform Commercial Code, and none of the collateral was or will
be purchased or held primarily for personal, family or household purposes.

 

Section 3 Affirmative Covenants

 

The Borrower covenants and agrees that from the date hereof and until payment in
full of all indebtedness and performance of all obligations owed under the Loan
Documents, Borrower shall:

 

3.01.Maintain Existence and Current Legal Form of Business. (a) Maintain its
existence and good standing in the state of its incorporation or organization,
(b) maintain its current legal form of business indicated above, (c), as
applicable, qualify and remain qualified as a foreign corporation, general
partnership, limited partnership, limited liability partnership or limited
liability company in each jurisdiction in which such qualification is required,
and (d) comply with all rules and regulations of the Securities and Exchange
Commission (“SEC”) and timely file all schedules, forms and reports required
from time to time with the SEC.

 

3.02.Maintain Records. Keep adequate records and books of account, in which
complete entries will be made in a manner to allow financial statements to be
prepared in accordance with GAAP consistently applied, reflecting all material
financial transactions of the Borrower.

 

3.03.Maintain Properties. Maintain, keep, and preserve all of its properties
(tangible and intangible) including the collateral necessary or useful in the
conduct of its business in good working order and condition, ordinary wear and
tear excepted.

 

3.04.Conduct of Business. Continue to engage in an efficient, prudent, and
economical manner in a business of the same general type as now conducted.

 

3.05.Maintain Insurance. Maintain insurance with financially sound and reputable
insurance companies or associations in such amounts and covering such risks as
are usually carried by companies engaged in the same or a similar businesses,
and business interruption insurance if required by Bank, (or other commercially
reasonable substitute insurance program), which insurance may provide for
reasonable deductible(s). The Bank shall be named as loss payee (Long Form) on
all policies which apply to the Bank’s collateral, and the Borrower shall
deliver certificates of insurance at closing evidencing same. All such insurance
policies shall provide, and the certificates shall state, that no policy will be
terminated without 20 days prior written notice to Bank.

 

3.06.Comply With Laws. Comply in all material respects with all applicable laws,
rules, regulations, and orders including, without limitation, paying before the
delinquency of all taxes, assessments, and governmental charges imposed upon it
or upon its property, except to the extent such obligations are being contested
in good faith by appropriate proceedings which are pursued diligently.

 

3.07.Right of Inspection. Permit the officers and authorized agents of the Bank,
at any reasonable time or times during normal business hours with reasonable
advance notice, to examine and make copies of the records and books of account
of, to visit the properties of the Borrower, and to discuss such matters with
any officers, directors, managers, members or partners, limited or general of
the Borrower, and with the participation of the Borrower (which the Borrower
will not withhold, condition or delay), the Borrower’s independent accountant as
the Bank deems necessary and proper.

 

3.08. Reporting Requirements. Furnish to the Bank:

 

Financial Statements: As soon as available and not more than Ninety (90) days
after the end of each quarter, balance sheets, statements of income, cash flow,
and retained earnings for the period ended and a statement of changes in the
financial position, all in reasonable detail, and all prepared in accordance
with GAAP consistently applied and certified as true and correct by an officer,
general partner or manager (or member(s)) of the Borrower, as appropriate.

 

Annual Financial Statements: As soon as available and not more than One Hundred
Twenty (120) days after the end of each fiscal year, balance sheets, statements
of income, and retained earnings for the period ended and

 

3

--------------------------------------------------------------------------------


 

a statement of changes in the financial position, all in reasonable detail, and
all prepared in accordance with GAAP consistently applied. The financial
statements must be of the following quality or better: Audited.

 

Notice of Litigation: Promptly after the receipt by the Borrower, or by any
Guarantor of which Borrower has knowledge, of notice or complaint of any action,
suit, and proceeding before any court or administrative agency of any type which
would reasonably be expected to have a Material Adverse Effect.

 

Tax Returns: As soon as available each year, complete copies (including all
schedules) of all state and federal tax returns filed by Borrower.

 

Officer Compliance Certificate: If required, an Officer Compliance Certificate
in the form of Schedule EE attached hereto, quarterly.

 

Notice of Default: Promptly upon discovery or knowledge thereof, notice of the
existence of any event of default under this Agreement or any other Loan
Documents.

 

USA Patriot Act Verification Information: Information or documentation,
including but not limited to the legal name, address, tax identification number,
driver’s license, and date of birth (if the Borrower is an individual) of the
Borrower sufficient for the Bank to verify the identity of the Borrower in
accordance with the USA Patriot Act. Borrower shall notify Bank promptly of any
change in such information.

 

Notice of Contest: Promptly after Borrower’s initiation of any contest of taxes,
assessments, or governmental charges imposed upon it or upon its property which
would reasonably be expected to have a Material Adverse Effect.

 

Other Information: Such other information as the Bank may from time to time
reasonably request.

 

3.09.Deposit Accounts. Maintain substantially all of its demand
deposit/operating accounts with the Bank, except the bank accounts maintained in
the localities in which the Borrower’s retail stores are located and which are
periodically swept into the Borrower’s accounts with Bank.

 

3.10.Affirmative Covenants from other Loan Documents. All affirmative covenants
contained in any Security Agreement, or other security document executed by the
Borrower which are described in Section 1 hereof are hereby incorporated by
reference herein.

 

3.11.Landlord Lien Waivers. Deliver to Bank on or before January 30, 2012, an
executed landlord lien waiver for Borrower’s leased property located at 6225
Powers Avenue, Jacksonville, Florida.

 

Section 4 Guarantor(s) Covenants [INTENTIONALLY DELETED — NO GUARANTORS]

 

Section 5 Financial Covenants

 

The Borrower covenants and agrees that from the date hereof until payment in
full of all indebtedness and the performance of all obligations under the Loan
Documents, the Borrower shall at all times maintain the following financial
covenants and ratios (collectively, whether one or more, the “Financial
Covenants”) all in accordance with GAAP unless otherwise specified:

 

Tangible Net Worth. A minimum tangible net worth of not less than Thirty Million
($30,000,000.00), to be tested quarterly as of the end of each fiscal quarter.
Tangible Net Worth is defined as net worth, plus obligations contractually
subordinated to debts owed to Bank, minus goodwill, contract rights, and assets
representing claims on stockholders or affiliated entities.

 

Section 6 Negative Covenants

 

The Borrower covenants and agrees that from the date hereof and until payment in
full of all indebtedness and performance of all obligations under the Loan
Documents, the Borrower shall not, without the prior written consent of the
Bank:

 

6.01. Liens. Create, incur, assume, or suffer to exist any lien upon or with
respect to the Collateral, any of Borrower’s properties, or the properties of
any Pledgor securing payment of the Loan, now owned or hereafter acquired,
except:

 

(a)     Liens and security interests in favor of the Bank;

 

(b)     Liens for taxes not yet due and payable or otherwise being contested in
good faith and for which appropriate reserves are maintained;

 

(c)               Other liens imposed by law not yet due and payable, or
otherwise being contested in good faith and for which appropriate reserves are
maintained;

 

(d)              [Intentionally deleted];

 

(e)               purchase money security interests on any property hereafter
acquired, provided that such lien shall attach only to the property acquired;

 

(f)                 Pledges and deposits made in the ordinary course of business
in compliance with workers’ compensation, unemployment insurance and other
social security laws or regulations, other than any Lien imposed by ERISA;

 

4

--------------------------------------------------------------------------------


 

(g)              Liens incurred in the ordinary course of business securing
insurance premiums or reimbursement obligations under insurance policies;

 

(h)              Easements, covenants, conditions, restrictions, building code
laws, zoning restrictions, rights-of-way and similar encumbrances on real
property imposed by law or arising in the ordinary course of business that do
not secure any monetary obligations and do not materially detract from the value
of the affected property or materially interfere with the ordinary conduct of
business of the Borrower, and such other minor title defects, or survey matters
that are disclosed by current surveys, that, in each case, do not materially and
adversely interfere with the ordinary conduct of the business of the applicable
Borrower;

 

(i)    Liens existing on the date hereof and listed on Schedule 6.01 and solely
with the prior written consent of Bank any renewals or extensions thereof where:
(i) the property covered thereby is not changed, (ii) the amount secured or
benefited thereby is not increased, (iii) the direct or any contingent obligor
with respect thereto is not changed, and (iv) any renewal or extension of the
obligations secured or benefited thereby is otherwise permitted hereunder);

 

(j)    Landlords’ and lessors’ liens in respect of rent not in default, as to
Borrower’s retail locations without the necessity of obtaining Bank’s consent,
and as to Borrower’s non-retail locations from and after the execution and
delivery to Bank of landlord/lessor’s lien waivers acceptable to Bank and its
counsel for any such location, provided, however, a landlord’s lien for rent not
in default shall be permitted without delivery of a lien waiver for Borrower’s
location at 4115 University Blvd. West, Unit 9, Jacksonville, Florida so long as
inventory is not stored or located at such location;

 

(k)               Liens arising solely by virtue of any statutory or common law
provisions relating to banker’s liens, liens in favor of securities
intermediaries, rights of setoff or similar rights and remedies as to deposit
accounts or securities accounts or other funds maintained with depository
institutions or securities intermediaries;

 

(l)    Liens arising from precautionary UCC filings regarding “true” operating
leases or the consignment of goods to the Borrower;

 

(m)            Liens in favor of customs and revenues authorities imposed by
applicable law arising in the ordinary course of business in connection with the
importation of goods;

 

(n)              Liens of a collection bank arising under Section 4-210 of the
UCC on items in the course of collection; and

 

(o)              Liens incurred in the ordinary course of business of the
Borrower which secure obligations that do not exceed $250,000 at any time in the
aggregate.

 

6.02. Debt. Create, incur, assume, or suffer to exist any debt, except:

 

(a)     Debt to the Bank;

 

(b)     Debt outstanding on the date hereof and shown on the most recent
financial statements submitted to the Bank and only with the Bank’s prior
written consent any re-financings, renewals, and extensions thereof;

 

(c)     Accounts payable to trade creditors incurred in the ordinary course of
business;

 

(d)     Debt secured by purchase money security interests as outlined above in
Section 6.01 (e);

 

(e)     Indebtedness of any Borrower to any other Borrower;

 

(f)      Contingent liabilities under surety bonds or similar instruments
incurred in the ordinary course of business in connection with the construction
or improvement of retail locations provided such liabilities are unsecured or
only encumber the assets being constructed; and

 

(g)     Indebtedness not specifically described herein in an aggregate principal
amount not to exceed $250,000 at any time outstanding.

 

6.03. [Intentionally deleted].

 

6.04. Change of Legal Form of Business; Purchase of Assets. Change Borrower’s
name or the legal form of Borrower’s business as shown above, whether by merger,
consolidation, conversion or otherwise, and Borrower shall not purchase all or
substantially all of the assets or business of any Person, provided that the
Bank’s consent to any such actions shall not be unreasonably withheld.

 

6.05. Leases. Create, incur, assume, or suffer to exist any leases, except:

 

(a)               Leases outstanding on the date hereof and showing on the most
recent financial statement submitted to the Bank;

 

(b)              Operating Leases for machinery and equipment;

 

(c)               Leases for Borrower’s retail store locations entered into in
the ordinary course of business.

 

6.06. Dividends or Distributions; Acquisition of Capital Stock or Other
Ownership Interests. [Intentionally deleted].

 

6.07. Salaries. Salaries and any other cash compensation to
owners/officers/partners/managers shall be limited as follows: N/A.

 

5

--------------------------------------------------------------------------------


 

6.08. Guaranties. Assume, guarantee, endorse, or otherwise be or become directly
or contingently liable for obligations of any Person, except guaranties by
endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business.

 

6.09. [Intentionally deleted].

 

6.10. Disposition of Assets. Sell, lease, or otherwise dispose of any of its
assets or properties except in the ordinary and usual course of its business.

 

6.11. [Intentionally deleted]

 

6.12. Negative Covenants from other Loan Documents. All negative covenants
contained in any Security Agreement or other security document executed by the
Borrower which are described in Section 1 hereof are hereby incorporated by
reference herein.

 

Section 7 Hazardous Materials and Compliance with Environmental Laws

 

7.01. Investigation. Borrower hereby represents to the best of Borrower’s
knowledge, none of its real property is or has been affected by the presence of
asbestos, oil, petroleum or other hydrocarbons, urea formaldehyde, PCBs,
hazardous or nuclear waste, toxic chemicals and substances, or other hazardous
materials (collectively, “Hazardous Materials”), as defined in applicable
Environmental Laws; and there are no such Hazardous Materials contaminating its
real property, nor have any such materials been released on or stored on or
improperly disposed of on its real property during its ownership, occupancy or
operation thereof, excluding certain leased retail locations which previously
contained, or may have contained, asbestos materials, but for which Borrower
and/or its respective landlord(s), have removed such asbestos containing
materials. Borrower hereby agrees that, except in strict compliance with
applicable Environmental Laws, it shall not knowingly permit any release,
storage or contamination which would reasonably be expected to result in a
Material Adverse Effect as long as any indebtedness or obligations to Bank under
the Loan Documents remains unpaid or unfulfilled. In addition, Borrower does not
have or use any underground storage tanks on any of its real property which are
not registered with the appropriate Federal and/or State agencies and which are
not properly equipped and maintained in accordance with all Environmental Laws.
If requested by Bank, Borrower shall provide Bank with all necessary and
reasonable assistance required for purposes of determining the existence of
Hazardous Materials on Borrower’s property, including allowing Bank access to
Borrower’s employees having knowledge of, and to files and records within
Borrower’s control relating to the existence, storage, or release of Hazardous
Materials on Borrower’s property.

 

7.02. Compliance. Borrower agrees to comply with all applicable Environmental
Laws, including, without limitation, all those relating to Hazardous Materials
except where the failure to comply would not reasonably be expected to result in
a Material Adverse Effect. Borrower further agrees to provide Bank, and all
appropriate Federal and State authorities, with immediate notice in writing of
any release of Hazardous Materials on Borrower’s property and to pursue
diligently to completion all appropriate and/or required remedial action in the
event of such release.

 

7.03. Remedial Action. Bank shall have the right, but not the obligation, to
undertake all or any part of such remedial action in the event of a release of
Hazardous Materials on the Borrower’s property and to add any expenditures so
made to the principal indebtedness secured by Collateral. Borrower agrees to
indemnify and hold Bank harmless from any and all loss or liability arising out
of any violation of the representations, covenants, and obligations contained in
this Section 7.

 

Section 8 Events of Default

 

The following shall be “Events of Default” by Borrower:

 

8.01. The failure to make prompt payment of any installment of principal or
interest on any of the Note(s) when due or payable.

 

8.02. Should any representation or warranty made in the Loan Documents prove to
be false or misleading in any material respect.

 

8.03 Should any report, certificate, financial statement, or other document
furnished prior to the execution of or pursuant to the terms of this Agreement
prove to be false or misleading in any material respect.

 

8.04. Should the Borrower or any Guarantor default on the performance of any
other obligation of indebtedness in excess of $250,000 when due or in the
performance of any obligation incurred in connection with money borrowed and the
holder of such indebtedness accelerates the maturity date thereof.

 

8.05. Should the Borrower, any Guarantor or any Pledgor breach any covenant,
condition, or agreement made under any of the Loan Documents, and such breach
continues beyond any cure period set forth in such Loan Document, or if no cure
period is set forth therein, for a period of thirty days.

 

8.06. Should a custodian be appointed for or take possession of any or all of
the assets of the Borrower or any Guarantor, or should the Borrower or any
Guarantor either voluntarily or involuntarily become subject to any insolvency
proceeding, including becoming a debtor under the United States Bankruptcy Code,
any proceeding to dissolve the Borrower or any Guarantor, any proceeding to have
a receiver appointed, or should the Borrower or any

 

6

--------------------------------------------------------------------------------


 

Guarantor make an assignment for the benefit of creditors, or should there be an
attachment, execution, or other judicial seizure of all or any portion of the
Borrower’s or any Guarantor’s assets, including an action or proceeding to seize
any funds on deposit with the Bank, and such seizure is not discharged within 30
days.

 

8.07. Should final judgment for the payment of money in excess of $250,000 be
rendered against the Borrower or any Guarantor which is not covered by insurance
and shall remain undischarged for a period of 30 days unless such judgment or
execution thereon be effectively stayed.

 

8.08. Upon the death of, or termination of existence of, or dissolution of, any
Borrower, Pledgor or Guarantor.

 

8.09. Should any lien or security interest granted to Bank in respect of any
material portion of the Collateral to secure payment of the Note(s) terminate,
fail for any reason to have the priority agreed to by Bank on the date granted,
or become unperfected or invalid for any reason.

 

Section 9 Remedies Upon Default

 

Upon the occurrence of any of the above listed Events of Default, the Bank may
at any time thereafter, at its option, take any or all of the following actions,
at the same or at different times:

 

9.01. Declare the balance(s) of the Note(s) to be immediately due and payable,
both as to principal and interest, late fees, and all other amounts/expenditures
without presentment, demand, protest, or notice of any kind, all of which are
hereby expressly waived by Borrower and each Guarantor, and such
balance(s) shall accrue interest at the Default Rate as provided herein until
paid in full;

 

9.02. Require the Borrower to pledge additional collateral to the Bank from the
Borrower’s or any Guarantor’s assets and properties, the acceptability and
sufficiency of such collateral to be determined in the Bank’s sole discretion;

 

9.03. Take immediate possession of and foreclose upon any or all collateral
which may be granted to the Bank as security for the indebtedness and
obligations of Borrower or any Guarantor under the Loan Documents;

 

9.04. Exercise any and all other rights and remedies available to the Bank under
the terms of the Loan Documents and applicable law, including the Florida
Uniform Commercial Code;

 

9.05. Upon the occurrence of any Event of Default described in Section 8.06, or
at Bank’s election (without requirement for notice to Borrower) upon the
occurrence of any other Event of Default, any obligation of the Bank to advance
funds to the Borrower or any other Person under the terms of under the
Note(s) and all other obligations, if any, of the Bank under the Loan Documents
shall immediately cease and terminate unless and until Bank shall reinstate such
obligation in writing.

 

Section 10 Miscellaneous Provisions

 

10.01. Definitions.

 

“Default Rate” shall mean a rate of interest equal to Bank’s Prime Rate plus
five percent (5%) per annum (not to exceed the legal maximum rate) from and
after the date of an Event of Default hereunder which shall apply, in the Bank’s
sole discretion, to all sums owing, including principal and interest, on such
date.

 

“Environmental Laws” shall mean all applicable federal and state laws and
regulations which affect or may affect the Borrower’s operations or real
property, including without limitation the Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. Sections 9601 et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. Sections 6901 et seq.), the Federal
Water Pollution Control Act (33 U.S.C. Sections 1251 et seq.), the Clean Air Act
(42 U.S.C. Section 7401 et seq.), the Toxic Substances Control Act (15 U.S.C.
Section 2601 et seq.), all such applicable environmental laws and regulations of
the State of Florida, as such laws and regulations may be amended from time to
time.

 

“Loan Documents” shall mean this Agreement including any schedule attached
hereto, the Note(s), the Security Agreement(s), all UCC Financing Statements,
and all other documents, certificates, and instruments executed in connection
therewith, and all renewals, extensions, modifications, substitutions, and
replacements thereto and therefore.

 

“Material Adverse Effect” shall mean any event or occurrence which will
materially adversely affect the Collateral, financial condition, operations,
properties, or business of the Borrower and its subsidiaries, if any, taken as a
whole, or the ability of the Borrower to perform its obligations under the Loan
Documents.

 

“Person” shall mean an individual, partnership, corporation, trust,
unincorporated organization, limited liability company, limited liability
partnership, association, joint venture, or a government agency or political
subdivision thereof.

 

“GAAP” shall mean generally accepted accounting principles as established by the
Financial Accounting Standards Board or the American Institute of Certified
Public Accountants, as amended and supplemented from time to time.

 

7

--------------------------------------------------------------------------------


 

“Prime Rate” shall mean the rate of interest per annum announced by the Bank
from time to time and adopted as its Prime Rate, which is one of several rate
indexes employed by the Bank when extending credit, and may not necessarily be
the Bank’s lowest lending rate.

 

10.02. Non-impairment. If any one or more provisions contained in the Loan
Documents shall be held invalid, illegal, or unenforceable in any respect, the
validity, legality, and enforceability of the remaining provisions contained
therein shall not in any way be affected or impaired thereby and shall otherwise
remain in full force and effect.

 

10.03. Applicable Law. The Loan Documents shall be construed in accordance with
and governed by the laws of the State of Florida.

 

10.04. Waiver. Neither the failure or any delay on the part of the Bank in
exercising any right, power or privilege granted in the Loan Documents shall
operate as a waiver thereof, nor shall any single or partial exercise thereof
preclude any other or further exercise of any other right, power, or privilege
which may be provided by law.

 

10.05. Modification. No modification, amendment, or waiver of any provision of
any of the Loan Documents shall be effective unless in writing and signed by the
Borrower and Bank.

 

10.06. Payment Amount Adjustment. In the event that any Loan(s) referenced
herein has a variable (floating) interest rate and the interest rate increases,
Bank, at its sole discretion, may at any time adjust the Borrower’s payment
amount(s) to prevent the amount of interest accrued in a given period to exceed
the periodic payment amount or to cause the Loan(s) to be repaid within the same
period of time as originally agreed upon.

 

10.07 Stamps and Fees. The Borrower shall pay all federal or state stamps,
taxes, or other fees or charges, if any are payable or are determined to be
payable by reason of the execution, delivery, or issuance of the Loan Documents
or any security granted to the Bank; and the Borrower and Guarantor agree to
indemnify and hold harmless the Bank against any and all liability in respect
thereof.

 

10.08. Attorneys’ Fees. In the event the Borrower or any Pledgor or Guarantor
shall default in any of its obligations hereunder and the Bank believes it
necessary to employ an attorney to assist in the enforcement or collection of
the indebtedness of the Borrower to the Bank, to enforce the terms and
provisions of the Loan Documents, to modify the Loan Documents, or in the event
the Bank voluntarily or otherwise should become a party to any suit or legal
proceeding (including a proceeding conducted under the Bankruptcy Code), the
Borrower and Guarantors agree to pay the reasonable attorneys’ fees of the Bank
and all related costs of collection or enforcement that may be incurred by the
Bank. The Borrower and Guarantor shall be liable for such attorneys’ fees and
costs whether or not any suit or proceeding is actually commenced.

 

10.09. Bank Making Required Payments. In the event Borrower shall fail to
maintain insurance, pay taxes or assessments, costs and expenses which Borrower
is, under any of the terms hereof or of any Loan Documents, required to pay, or
fail to keep any of the properties and assets constituting collateral free from
new security interests, liens, or encumbrances, except as permitted herein, Bank
may at its election make expenditures for any or all such purposes and the
amounts expended together with interest thereon at the Default Rate, shall
become immediately due and payable to Bank, and shall have benefit of and be
secured by the collateral; provided, however, the Bank shall be under no duty or
obligation to make any such payments or expenditures.

 

10.10. Right of Offset. Any indebtedness owing from Bank to Borrower may be set
off and applied by Bank on any indebtedness or liability of Borrower to Bank, at
any time and from time to time after maturity, whether by acceleration or
otherwise, and without demand or notice to Borrower. Bank may sell
participations in or make assignments of any Loan made under this Agreement, and
Borrower agrees that any such participant or assignee shall have the same right
of setoff as is granted to the Bank herein.

 

10.11. UCC Authorization. Borrower authorizes Bank to file such UCC Financing
Statements describing the collateral in any location deemed necessary and
appropriate by Bank.

 

10.12. Modification and Renewal Fees. Bank may, at its option, charge any fees
for modification, renewal, extension, or amendment of any terms of the
Note(s) not prohibited by Florida law, and as otherwise permitted by law if
Borrower is located in another state.

 

10.13. Conflicting Provisions. If provisions of this Agreement shall conflict
with any terms or provisions of any of the Note(s) or security document(s) or
any schedule attached hereto, the provisions of such Note(s) or security
document(s) or any schedule attached hereto, as appropriate, shall take priority
over any provisions in this Agreement.

 

10.14. Notices. Any notice permitted or required by the provisions of this
Agreement shall be deemed to have been given when delivered in writing to the
City Executive or any Vice President of the Bank at its offices in Jacksonville,
Florida, and to the General Counsel and to the Chief Financial Officer of the
Borrower at its offices in Jacksonville, Florida, when sent by certified mail
and return receipt requested.

 

10.15. Consent to Jurisdiction. Borrower hereby irrevocably agrees that any
legal action or proceeding arising out of or relating to this Agreement may be
instituted in any Florida state court or federal court sitting in the state of
Florida, or in such other appropriate court and venue as Bank may choose in its
sole discretion. Borrower consents to the jurisdiction of such courts and waives
any objection relating to the basis for personal or in rem jurisdiction or to
venue which Borrower may now or hereafter have in any such legal action or
proceedings.

 

10.16. Arbitration. Upon demand of any party hereto, whether made before or
after institution of any judicial proceeding, any dispute, claim or controversy
arising out of, connected with, or relating to the Agreement and other

 

8

--------------------------------------------------------------------------------


 

Loan Documents (“Disputes”) between or among the parties to this Agreement and
other Loan Documents shall be resolved by binding arbitration as provided
herein. Institution of a judicial proceeding by a party does not waive the right
of that party to demand arbitration hereunder. Disputes may include, without
limitation, tort claims, counterclaims, disputes as to whether a matter is
subject to arbitration, claims brought as class actions, claims arising from
Loan Documents executed in the future, or claims arising out of or connected
with the transaction reflected by this Agreement and other Loan Documents.
Arbitration shall be conducted under and governed by the Commercial Financial
Disputes Arbitration Rules (the “Arbitration Rules”) of the American Arbitration
Association (the “AAA”) and Title 9 of the U.S. Code. All arbitration hearings
shall be conducted in the city of Tallahassee. The expedited procedures set
forth in Rule 51 et seq. of the Arbitration Rules shall be applicable to claims
less than $1,500,000. All applicable statutes of limitation shall apply to any
Dispute. A judgment upon the award may be entered in any court having
jurisdiction. The panel from which all arbitrators are selected shall be
comprised of licensed attorneys. The single arbitrator selected for expedited
procedure shall be a retired judge from the highest court of general
jurisdiction, state or federal, of the state where the hearing will be conducted
or if such person is not available to serve, the single arbitrator may be a
licensed attorney. Notwithstanding the foregoing, this arbitration provision
does not apply to disputes under or related to swap or hedging agreements.

 

10.17 Counterparts. This Agreement may be executed by one or more parties on any
number of separate counterparts and all of such counterparts taken together
shall be deemed to constitute one and the same instrument.

 

10.18 Entire Agreement. The Loan Documents embody the entire agreement between
Borrower and Bank with respect to the Loans, and there are no oral or parol
agreements existing between Bank and Borrower with respect to the Loans which
are not expressly set forth in the Loan Documents.

 

10.19. Indemnification. The Borrower and the Guarantors hereby jointly and
severally agree to and do hereby indemnify and defend the Bank, its affiliates,
their successors and assigns and their respective directors, officer, employees
and shareholders, and do hereby hold each of them harmless from and against, any
loss, liability, lawsuit, proceeding, cost expense or damage (including
reasonable in-house and outside counsel fees, whether suit is brought or not)
arising from or otherwise relating to the closing, disbursement, administration,
or repayment of the Loans, including without limitation: (i) the failure to make
any payment to the Bank promptly when due, whether under the Notes evidencing
the Loans or otherwise; (ii) the breach of any representations or warranties to
the Bank contained in this agreement or in any other loan documents now or
hereafter executed in connection with the Loans; or (iii) the violation of any
covenants or agreements made for the benefit of the Bank and contained in any of
the loan documents; provided, however, that the foregoing indemnification shall
not be deemed to cover any loss which is finally determined by a court of
competent jurisdiction to result solely from the Bank’s gross negligence or
willful misconduct.

 

10.20. WAIVER OF JURY TRIAL. UNLESS EXPRESSLY PROHIBITED BY APPLICABLE LAW, THE
UNDERSIGNED HEREBY WAIVE THE RIGHT TO TRIAL BY JURY OF ANY MATTERS OR CLAIMS
ARISING OUT OF THIS AGREEMENT OR ANY OF THE LOAN DOCUMENTS EXECUTED IN
CONNECTION HEREWITH OR OUT OF THE CONDUCT OF THE RELATIONSHIP BETWEEN THE
UNDERSIGNED AND BANK. THIS PROVISION IS A MATERIAL INDUCEMENT FOR BANK TO MAKE
THE LOAN AND ENTER INTO THIS AGREEMENT. FURTHER, THE UNDERSIGNED HEREBY CERTIFY
THAT NO REPRESENTATIVE OR AGENT OF BANK, NOR BANK’S COUNSEL, HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT BANK WOULD NOT SEEK TO ENFORCE THIS WAIVER OR RIGHT
TO JURY TRIAL PROVISION. NO REPRESENTATIVE OR AGENT OF BANK, NOR BANK’S COUNSEL,
HAS THE AUTHORITY TO WAIVE, CONDITION OR MODIFY THIS PROVISION.

 

[SIGNATURES ON FOLLOWING PAGE]

 

9

--------------------------------------------------------------------------------


 

SIGNATURE PAGE

 

IN WITNESS WHEREOF, the Bank and Borrower have caused this Agreement to be duly
executed under seal all as of the date first above written.

 

Witnesses:

 

BODY CENTRAL CORP., a Delaware corporation

 

 

 

 

 

 

 

 

By:

 

 

 

 

Thomas W. Stoltz, Executive Vice President

 

 

 

 

 

 

Witnesses:

 

BODY SHOP OF AMERICA, INC., a Florida corporation

 

 

 

 

 

 

 

 

By:

 

 

 

 

Thomas W. Stoltz, Executive Vice President

 

 

 

 

 

 

Witnesses:

 

CATALOGUE VENTURES, INC., a Florida corporation

 

 

 

 

 

 

 

 

By:

 

 

 

 

Thomas W. Stoltz, Executive Vice President

 

 

 

 

 

 

 

 

 

10

--------------------------------------------------------------------------------


 

Schedule 6.01
Existing Liens

 

1. Florida UCC-1 Financing Statement No. 200809324308 —

a.     Secured Party - Marlin Leasing Corp.

b.     Debtor - Body Shop of America, Inc.

c.     Collateral — “True Lease”

 

2. Florida UCC- 1 Financing Statement No. 200909898810 —

a.     Secured Party - Marlin Leasing Corp.

b.     Debtor - Body Shop of America, Inc.

c.     Collateral — “True Lease”

 

3. Florida UCC-1 Financing Statement No. 200706946330 —

a.     Secured Party — Copytronics, Inc.

b.     Debtor - Body Shop of America, Inc.

c.     Collateral — Lease

 

4. Florida UCC-1 Financing Statement No. 201003476013 —

a.     Secured Party - Marlin Leasing Corp.

b.     Debtor - Body Shop of America, Inc.

c.     Collateral — “True Lease”

 

11

--------------------------------------------------------------------------------